Exhibit 10.12

 

LOGO [g19384ex10_12pg01.jpg]

 

 

May 27th, 2015

David-Alexandre C. Gros

220 Marlborough Street, #6

Boston, MA 02116

Dear David-Alexandre:

I am pleased to offer you the position of Senior Vice President, Chief Business
Officer with Alnylam Pharmaceuticals, Inc. reporting to John Maraganore, Chief
Executive Officer. You will receive a semi-monthly salary of $17,708.34, which
is equivalent to $425,000.16 annually. All payments to you will be subject to
legally required tax withholdings. In addition, you are eligible to participate
in the company’s 2015 Annual Incentive Program. Your incentive target will be
40% of your annual base salary and is subject to achievement of Company and
individual performance goals. You will be eligible for a pro-rated bonus if your
employment date occurs on or before September 30th of this year.

You will receive an initial sign-on bonus of $200,000.00 (the “Initial Bonus”)
on the first regularly scheduled pay period following your first 30 days of
employment and an additional $100,000.00 bonus (the “Subsequent Bonus”) on the
first regularly scheduled pay period following the first anniversary of your
start date. In the event you voluntarily terminate your employment with Alnylam,
other than for good reason, or you are terminated by Alnylam for cause, within
twelve (12) months of (i) the Initial Bonus or (ii) the Subsequent Bonus, you
will be required to repay the full amount of either the Initial Bonus (if you
leave within the first twelve (12) months), or the Subsequent Bonus, if you
leave within months twelve (12) through twenty-four (24). Any such repayment
will be required within 30 days following your last day of employment with
Alnylam.

You will be granted a stock option to purchase 140,000 shares of the company’s
Common stock on your first day of employment with the corporation. Your stock
option grant will be subject to the standard terms and conditions of the Alnylam
Stock Option Plan Program, and the exercise price shall be equal to the closing
price of the common stock on your first day of employment. The option will vest
over four years at the rate of 25% after twelve months of full time active
employment and then an additional 6.25% for each additional quarter of full time
active employment until the fourth anniversary of the grant date, when the
option will be fully vested.

You will also be eligible to participate in the company’s Medical and Dental
Insurance Programs as well as the Life, AD&D, Short and Long Term Disability
Plans. You will accrue three weeks (15 days) paid vacation each year and receive
11 paid holidays annually in accordance with the company holiday schedule. In
addition you will be eligible to participate in the Alnylam Savings and
Investment Plan, Employee Stock Purchase Plan and Flexible Spending Program for
daycare and medical care expenses. Alnylam also provides transportation
benefits. Finally, you will also receive support with 2015 tax preparation.

In the event you are terminated by Alnylam, other than for Cause, during your
first 48 months of employment , Alnylam agrees to propose a severance
arrangement for you to its Compensation Committee for consideration that is
consistent with Alnylam’s past practice in providing severance in certain other
executive level employees of the organization under similar circumstances.

For purposes of this Agreement, “Cause” shall be defined as (i) an intentional
material act of fraud or dishonesty in connection with your duties hereunder or
otherwise in the course of your employment with

 

300 Third Street  ●  Cambridge MA, 02142  ●  main 617.551.8200  ●  fax
617.551.8201



--------------------------------------------------------------------------------

Alnylam; (ii) your conviction of or pleading guilty to any felony or any crime
involving moral turpitude or dishonesty; (iii) your material breach of Alnylam
policies ; (iv) your intentional and material damage to Alnylam’s property;
(v) your failure to sudstaintially perform your reasonable responsibilities and
duties under this Agreement , other than a failure resulting from your complete
or partial incapacity due to physical or mental illness or impairment, that you
do not cure within a reasonable cure period not less than thirty ( 30) days
following written notice of such failure to substaintialy perform said duties;
or (vi) your material breach of any Confidentiality Agreement.

The offer of employment is contingent upon satisfactory reference checks, and
your signing the company’s standard Employee Nondisclosure, Noncompetition and
Assignment of Intellectual Property Agreement (copy attached) and 1-9 Employment
Verification Form. You will be required to submit documentation that establishes
identity and employment eligibility in accordance with the US Immigration and
Naturalization requirements. If there are any other agreements of any type that
you are aware of which may impact or limit your ability to perform your job at
Alnylam, please let us know as soon as possible.

It is important for you to understand that Massachusetts is an “at will”
employment state. This means that you will have the right to terminate your
employment relationship with Alnylam at any time for any reason. Similarly,
Alnylam will have the right to terminate its employment relationship with you at
any time for any reason.

We are very excited about having you join our team and anticipate that you will
make many important contributions to our Company and strategic mission. As
discussed your start date will be June 8th, 2015

 

Very truly yours, LOGO [g19384stamp-4.jpg] Karen Anderson Chief Human Resources
Officer

I have read and accept this employment offer. I will begin employment on June 8,
2015

 

LOGO [g19384ex10_12pg02.jpg] David-Alexandre C. Gros Dated: May 29, 2015